Citation Nr: 1712363	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  15-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals February 9, 2016 decision on the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), and entitlement to service connection for obstructive sleep apnea, is warranted.

2.  Entitlement to service connection for a chronic pulmonary disability, to include COPD, to include as due to asbestos exposure.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to December 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

On February 9, 2016, the Board issued a decision on the claims of entitlement to service connection for COPD and entitlement to service connection for obstructive sleep apnea, and remanded the claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer, entitlement to service connection for posttraumatic stress disorder (PTSD), and entitlement to service connection for an acquired psychiatric disability other than PTSD for additional development.  As detailed below, the Board finds necessary a vacatur of the February 9, 2016, decision with respect to the issues of entitlement to service connection for COPD and entitlement to service connection for obstructive sleep apnea.  However, the Board does not find reason to disturb the remanded claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin cancer, entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disability other than PTSD, and therefore, the Board will not discuss those issues further.

The issues of entitlement to service connection for a chronic pulmonary disability, to include COPD, to include as due to asbestos exposure, and entitlement to service connection for obstructive sleep apnea, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The part of the February 9, 2016 Board decision with respect to the issues of entitlement to service connection for COPD, and entitlement to service connection for obstructive sleep apnea, constitutes denial of due process for the Veteran.


CONCLUSION OF LAW

Vacatur of that part of the February 9, 2016 Board decision that denied the appeal as to the issues of entitlement to service connection for COPD, and entitlement to service connection for obstructive sleep apnea, is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904  (2016).


VACATUR 

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

Here, in its February 9, 2016 decision, the Board denied entitlement to service connection for COPD as well as obstructive sleep apnea.  In that decision, the Board observed that a March 2010 private treatment note referenced a March 2010 chest computerized tomography (CT) scan that purportedly revealed findings suggestive of possible asbestos exposure, and that a July 2011 chest CT revealed chronic lung changes consistent with probable asbestosis.  However, the Board rationalized that the Veteran did not allege that he had a current disability related to in-service asbestos exposure, and that any claim for VA benefits for an asbestos-related disease, such as asbestosis, would constitute a claim separate from the claim then on appeal for entitlement to service connection for COPD, as the two conditions are distinctly diagnosed. 

Nonetheless, in a memorandum received by VA on January 11, 2016, but not associated with the record until after mailing of the February 9, 2016, decision, the Veteran's attorney argued that the Veteran had a current asbestos-related injury due to in-service exposure to asbestos and that it should be considered as part of his claim for COPD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Accordingly, the portion of the February 9, 2016 Board decision which denied entitlement to service connection for COPD is hereby VACATED.

With respect to the issue of entitlement to service connection for obstructive sleep apnea, the Veteran has asserted that this disability developed secondary to his respiratory condition.  Accordingly, as the portion of the February 9, 2016 Board decision which denied service connection for a respiratory disability is being vacated, the Board finds that the portion of the February 9, 2016 Board decision which denied entitlement to service connection for obstructive sleep apnea is VACATED as well.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


ORDER TO VACATE

That part of the February 9, 2016 Board decision that denied the appeal as to the issues of entitlement to service connection for COPD, and entitlement to service connection for obstructive sleep apnea, is vacated.


REMAND

Additional development of the evidence is needed before appellate decisions concerning the issues of entitlement to service connection for a chronic pulmonary disability, to include COPD, to include as due to asbestos exposure, and entitlement to service connection for obstructive sleep apnea, can be rendered.  Specifically, the Veteran should be provided with an opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a pulmonary disability, to include as due to asbestos exposure.  Thereafter, the Veteran should be provided with a VA examination to identify and clarify all diagnoses of pulmonary disability, to include asbestos-related pulmonary disability, and to determine whether any identified pulmonary disability is related to his period of active military service, or to any incident therein, to include any verified in-service asbestos exposure.

With respect to the issue of entitlement to service connection for obstructive sleep apnea, as noted above, the Veteran has asserted that this disability developed secondary to his respiratory condition.  As such, it is inextricably intertwined with the appeal for service connection for a chronic pulmonary disability.  As such, appellate adjudication of the sleep apnea appeal is deferred pending completion of the action requested in the Remand below.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Following completion of any additional development deemed necessary, the AOJ must obtain verification, to the extent possible, and make a determination, documented of record, as to whether the Veteran was exposed to asbestos in service.  The evidence of record which served as the basis for such determination must be cited.  

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his appeal for service connection for a chronic pulmonary disability, to include COPD, to include as due to asbestos exposure, and entitlement to service connection for obstructive sleep apnea.  Any necessary authorization to obtain such records should be obtained from the Veteran.  Regardless of his response, obtain all outstanding VA treatment records relevant to the issues on appeal.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, then the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA medical examination to identify and determine the etiology of all diagnosed lung/respiratory disorder(s), and/or sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state:

* (a.)  Whether it is at least as likely as not that any currently or previously diagnosed lung disorder, to include COPD and/or asbestosis, is related to the Veteran's period of active military service, or to any incident therein, to include any verified in-service asbestos exposure. 

* (b.)  Whether it is at least as likely as not that obstructive sleep apnea is etiologically related to service, to include any incident therein.

* (c.)  Whether it is at least as likely as not that obstructive sleep apnea is proximately due to, or chronically aggravated by any diagnosed pulmonary disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, then it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

4.  Notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, then a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


